Citation Nr: 0417124	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-06 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
residuals of cold injury of the feet, rated 10 percent from 
January 10, 1997.

2.  Entitlement to an initial increased evaluation for 
residuals of cold injury of the right foot, rated as 10 
percent disabling from January 12, 1998, and as 20 percent 
disabling from May 5, 2003.

3.  Entitlement to an initial increased evaluation for 
residuals of cold injury of the left foot, rated as 10 
percent disabling from January 12, 1998 and as 20 percent 
disabling from May 5, 2003.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
June 1977.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The Board's most recent 
decision in this matter was the September 2003 remand to 
honor the veteran's request for another Board hearing at the 
RO.

In December 2003 the veteran and a friend provided oral 
testimony before the undersigned Veterans Law Judge sitting 
at the RO, a transcript of which has been associated with the 
claims file.  Also on file is the transcript of a hearing 
before another Veterans Law Judge no longer with the Board 
conducted in July 2000.


FINDINGS OF FACT

1.  On a facts found basis, the residuals of cold injury of 
the feet more nearly approximated moderate disability from 
January 10, 1997.

2.  On a facts found basis, the residuals of cold injury of 
the feet have been manifested by pain and toenail symptoms 
from January 12, 1998.

3.  The criteria for rating cold injury residuals effective 
from January 12, 1998 are found more favorable to the veteran 
based on a facial comparison.


CONCLUSIONS OF LAW

1.  The criteria for an initial increased evaluation of 30 
percent for residuals of cold injury of the feet from January 
10, 1997 have been met.  38 U.S.C.A. §§ 1155, 5103, 5107, 
5107A, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400, 4.7, 
4.104; Diagnostic Code 7122 (effective on January 10, 1997).

2.  The criteria for an initial increased evaluation of 20 
percent for residuals of cold injury of the right foot from 
January 12, 1998, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5107, 5107A, 5110; 38 C.F.R. §§ 3.159, 3.400, 4.7, 4.104; 
Diagnostic Code 7122 (effective January 12, 1998, and August 
13, 1998).

3.  The criteria for an initial increased evaluation of 20 
percent for residuals of cold injury of the left foot from 
January 12, 1998, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5107, 5107A, 5110; 38 C.F.R. §§ 3.159, 3.400, 4.7, 4.104; 
Diagnostic Code 7122 (effective January 12, 1998, and August 
13, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The RO in October 1998 granted entitlement to service 
connection for residuals of cold injury of the feet and 
assigned a 10 percent evaluation for a bilateral disability 
from January 10, 1997 and separate 10 percent evaluations for 
each foot from January 12, 1998.  The respective ratings were 
assigned under the versions of Diagnostic Code 7122 in effect 
on January 10, 1997; the date the RO received the veteran's 
application to reopen the claim for service connection, and 
as amended effective January 12, 1998.  There was no 
appreciable variation in the new criteria as a result of the 
changes introduced with the regulatory amendment in July 
1998.

The initial rating decision shows that the RO considered the 
veteran's hearing testimony wherein he complained of burning, 
itching, numbness and tingling of the feet (RO hearing June 
1998, T 3), and a VA examination in August 1998.  According 
to the examination a private neurology evaluation had shown 
sensory peripheral neuropathy and that he had cold 
sensitivity with mild to moderate impairment from cold injury 
residuals.  In addition the examiner noted he reported 
athlete's foot fungal infection and fungal nails with 
disturbance in the nail growth, some darkening or 
hyperhydrosis of the lower extremities in the toes 

Objectively the examiner reported fissuring and thickening of 
the skin, absence of hair loss over anterior tibial area, 
hypoesthesia to soft touch into the ball and ankle of the 
foot and full range of motion.  The veteran had thickening of 
the toenails.  The examiner found good lower extremity 
pulses, reflexes 2+ throughout, and temperature 
discrimination normal, decreased pinprick until approximately 
the thigh, gait normal and proprioception intact.  The 
diagnosis was primary peripheral sensory polyneuropathy.  A 
current nerve conduction evaluation was reported as showing 
no electrophysiological evidence of a polyneuropathy and X-
rays of the feet were reported as negative.  

The contemporaneous private clinical reports show complaints 
of foot pain and the neurology assessment was peripheral 
neuropathy possibly secondary to frostbite injury.  A 
physical examination showed the previously reported 
complaints and sensory decrease to pinprick up to the level 
of the knee, some trophic skin changes, normal appearing 
pulses, diminished deep tendon reflexes at the ankles and 
intact tandem gait.  The assessment was peripheral neuropathy 
with dyesthesias.  

At the July 2000 Board hearing the testimony was directed to 
persistent numbness, tingling, itching and burning of the 
feet (T 4-7, 9-10).

Private clinical records contain numerous Medicare Summary 
Notices that note removal of a nail bed in December 1998 and 
nonspecific references to foot evaluations through 2001.  VA 
clinical records show the veteran was seen in July 2000 and 
received antifungal cream for his feet.  
In September 2000 the veteran complained of generalized pain 
and the assessment noted chronic pains with negative X-ray of 
the feet and normal electrodiagnostic tests.  Other 
contemporaneous reports refer to leg and foot pain complaints 
and a clinical record entry in March 2001 noted he had 
onychomycosis of the nails and right tinea pedis.  An April 
2001 report notes his concern of curvilinear depression in 
the nail beds that recently developed.  

A private medical report in June 2001 notes regarding the 
feet that the veteran had good blanching, good circulation 
and motion of the interphalangeal joints and some subungual 
fungal problems.

A VA general medical examiner in August 2002 stated the 
veteran's file was thoroughly reviewed and that his chief 
complaint was pain in all of his joints.  According to the 
report an arthritis work up was negative.  The examiner sated 
that the skin of the feet was negative.  He had good 
peripheral pulses and no evidence of venous insufficiency.  
He did have a fungus infection of his toenails.  His 
pinprick, touch and vibration sense were all intact and 
reflexes were normal.  The diagnoses included no signs of any 
cold injury.  More recent VA clinical records, variously 
dated beginning in January 2003 document ongoing treatment 
for mycotic toenails of both feet described as consistent 
with onychomycosis.

In June 2003 the RO granted an increased rating of 20 percent 
for each foot under Diagnostic Code 7122 effective from May 
5, 2003.

At the December 2003 Board hearing the testimony was directed 
to constant numbness, tingling, itching of the feet and 
ongoing treatment of toenails (T 2-5, 10-11).


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule provisions for cold injury residuals were 
changed effective January 12, 1998.  The rating criteria in 
effect prior to and from January 12, 1998, apply to the 
appellant's case.

The rating criteria in effect on January 10, 1997 provided 
that residuals of frozen feet (immersion foot) with loss of 
toes, or parts, and persistent severe symptoms bilateral were 
rated 50 percent and 30 percent if unilateral.  A 30 percent 
rating was provided for bilateral persistent moderate 
swelling, tenderness, redness, etc., and unilateral symptoms 
were rated 20 percent.  A 10 percent rating was provided for 
mild symptoms, chilblains, unilateral or bilateral.  Note: 
With extensive losses higher ratings may be found warranted 
by reference to amputation ratings for toes and combination 
of toes; in the most severe cases, ratings for amputation or 
loss of use of one or both feet should be considered.  There 
is no requirement of loss of toes or parts for the persistent 
moderate or mild under this diagnostic code.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1997).

For cold injury residuals: With pain, numbness, cold 
sensitivity, or arthralgia plus two or more of the following: 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts, a 30 percent evaluation is 
provided. 


With pain, numbness, cold sensitivity, or arthralgia plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts, a 20 percent evaluation is 
provided.

With pain, numbness, cold sensitivity, or arthralgia, a 10 
percent evaluation is provided.  Note (1): Amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
diagnostic codes.  Note (2): Evaluate each affected part 
(hand, foot, ear, nose) separately and combine the ratings, 
if appropriate, in accordance with Secs.  4.25 and 4.26.  
38 C.F.R. § 4.104, Diagnostic Code 7122 as amended from 
January 12, 1998, 62 Fed. Reg 65219, Dec. 11, 1997.  

For cold injury residuals: With the following in affected 
parts: Arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis), a 30 
percent evaluation is provided.

For arthralgia or other pain, numbness, or cold sensitivity 
plus tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis), a 20 percent evaluation is 
provided.

For arthralgia or other pain, numbness, or cold sensitivity, 
a 10 percent evaluation is provided.

Note (1): Separately evaluate amputations of fingers or toes, 
and complications such as squamous cell carcinoma at the site 
of a cold injury scar or peripheral neuropathy, under other 
diagnostic codes. Separately evaluate other disabilities that
have been diagnosed as the residual effects of cold injury, 
such as Raynaud's phenomenon, muscle atrophy, etc., unless 
they are used to support an evaluation under diagnostic code 
7122.



Note (2): Evaluate each affected part (e.g., hand, foot, ear, 
nose) separately and combine the ratings in accordance with 
Secs.  4.25 and 4.26.  38 C.F.R. § 4.104, Diagnostic Code 
7122 as amended from August 13, 1998, 63 Fed. Reg. 37779, 
July 14, 1998.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Unless 
specifically provided, on basis of facts found.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(a).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2003).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified principally at 
38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
increased initial rating for cold injury residuals has been 
properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a grant of the benefits sought on 
appeal on facts found basis for a portion of the appeal 
period.  

In sum, the Board concludes there is no deficiency in the 
duty to notify and assist that would justify another remand 
as any arguable deficiencies in the duties to notify and to 
assist constitute harmless error.  The Board believes it is 
significant that this appeal originated from a grant of 
service connection that occurred before the passage of the 
VCAA.  

Applying the recent precedent opinion of the VA General 
Counsel by analogy, the applicable evaluation for the 
residuals of cold injury of the feet did not require another 
VCAA notice.  The General Counsel reasoned that under 38 
U.S.C. § 5103(a), the Department of Veterans Affairs (VA), 
upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  

Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

Here the veteran received appropriate notice under the 
applicable notice and duty to assist provisions in effect in 
1997.  Thus, the reasoning applied in the situation discussed 
in VAOPGCPREC 8-03 would be as applicable by analogy to the 
situation in this case where the appeal of the initial rating 
was brought from the October 1998 grant of service 
connection.  

The Board cannot overlook the fact that the veteran did 
receive VCAA notice letters in March 2002 and June 2003.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
Board notes the RO was very conscientious in developing the 
record in response to the Board remand in December 2000, and 
in so doing assembles relevant VA and private medical 
evidence that the veteran identified.  

In addition, the veteran offered testimony at two Board 
hearings and an earlier RO hearing.  Overall, the VA has made 
a more than adequate effort to assist and obtain a complete 
record.  Thus the holding in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) would not be applicable in light of the 
precedent opinion cited to previously.  

The VCAA is not an excuse to remand all claims.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) holding a remand 
under the VCAA is not required where an appellant was fully 
notified and aware of the type of evidence required to 
substantiate a claim and no additional assistance would aid 
in further developing the claim.  This is an initial rating 
claim that is being decided on a facts found basis and the 
present level of disability is not the crucial determinant of 
staged ratings that are retroactive for several years.  

Having found the applicable notice and duty to assist 
provisions are met in this claim, the Board turns its 
attention to the merits.  


Initial Rating for Residuals of Cold Injury of the Feet

Changes to the regulations for evaluating cold injury were 
effective in January 1998 and the subsequent amendment 
effective from in August 1998 did not alter the essential 
rating elements.  The RO completed an initial review and 
provided a discussion of the claim under the new criteria and 
the old criteria in the statement of the case.  Bernard v. 
Brown, 4 Vet. App. 384 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991).  

The revised criteria may not be applied earlier than their 
effective date, although they are beneficial to the extent 
that the criteria for the various interval ratings are 
clearer and the rating process for a bilateral disorder is 
likely to be beneficial in some if not all instances.  

Thus, the Board concludes that the rating scheme in effect 
from January 12, 1998 is more advantageous and it will be 
applied from its effective date.  It does provide brighter 
lines of demarcation between the various interval ratings.  
See VAOPGCPREC 3-00 providing guidance for completing the 
foregoing analysis that is applicable to this claim.

Here the Board concludes that for the period prior to January 
12, 1998 the veteran should receive a 30 percent schedular 
evaluation for his bilateral disability and a 20 percent 
rating for each foot thereafter in view of the probative 
evidence contained in this well developed record.  Elkins v. 
Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (and cases cited therein).  Further, in 
evaluating the evidence and assigning relative probative 
weight, the Board has applied the benefit of the doubt rule 
liberally, as intended.  See 38 C.F.R. §§ 3.102, 3.103(a).

The record reflects that the RO rated the veteran's 
disability initially on the basis of contemporaneous, 
comprehensive VA examination and hearing testimony.  Viewed 
collectively, the VA examination was directed to the 
residuals of cold injury it is felt to offer the best 
evidence of the severity of the disability at that time.   

Applying the probative evidence to the rating schedular 
criteria leads the Board to conclude that a higher evaluation 
of 30 percent is warranted prior to January 12, 1998.  Under 
the previous rating criteria a moderate bilateral disorder 
warranted a 30 percent evaluation.  The VA examiner 
characterized the disability as mild to moderate overall.  
Thus applying the benefit of the doubt rule, the Board 
concludes that the disability more nearly approximated the 
corresponding percentage evaluation under Code 7122 of 30 
percent that recognized moderate bilateral disability.  

The pertinent testimony was not inconsistent with the 
clinical picture and the manifestations noted in the rating 
schedule were simply examples rather than requirements.  
Further the examiner did not indicate the disability was of 
greater severity, that is severe, to support more than a 30 
percent evaluation for that period. 

The current rating scheme does present a rather mechanical 
application of the schedular criteria.  However, applying the 
rating schedule liberally results in a 20 percent evaluation 
currently and from January 12, 1998.  This rating recognizes 
pain and nail abnormalities that served as the RO basis to 
increase the rating from May 2003.  There is no other more 
likely basis for this manifestation, as the record does not 
link the nail abnormalities to another cause on a more likely 
than not basis.  Although it is readily apparent how that 
date was selected, a careful reading of the record shows nail 
abnormalities all along when the narrative from the initial 
VA examination and subsequent clinical records are viewed 
collectively.  The Medicare information is the best evidence 
available from that provider but it does show nail bed 
problems being addressed late in 1998.  

However, the evidence of probative value viewed objectively 
against the pertinent evaluative criteria preponderates 
against the 30 percent evaluation for either foot.  On the 
facts found, it supports a conclusion that the veteran's 
disorder is no more disabling than a 20 percent rating would 
contemplate under the rating schedule from January 12, 1998.  
The veteran's appreciation of his symptomatology is noted.  
However, his assessment of the extent of symptoms must be 
viewed against the record and applied to the specific rating 
criteria.  

As noted he has a series of complaints but there is no nerve 
conduction abnormality confirmed or X-ray evidence of 
additional abnormalities listed in the rating scheme.  
Further his recent testimony alluded to ongoing treatment for 
the nail abnormalities and discomfort, which are addressed in 
the current rating.  The Board believes the 2002 VA 
examination is not entitled to substantial weight, as its 
findings appear to be out of line with probative evidence 
recorded earlier and thereafter. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is applicable where, as here, the 
preponderance of the evidence is not against the claim for an 
evaluation in excess of 10 percent prior to May 2003 with 
application of all pertinent governing schedular criteria.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular Evaluation

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  


The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that although 
the RO provided the criteria for extraschedular evaluation, 
and obviously considered them, it did not grant an increase 
in compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  

In this regard, the record offers a clear schedular basis for 
a higher evaluation which overcomes the need to rely on 
extraschedular factors.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this matter.



ORDER

Entitlement to an initial increased evaluation of 30 percent 
for residuals of cold injury of the feet is granted from 
January 10, 1997, subject to the regulations governing the 
payment of monetary awards.

Entitlement to an initial increased evaluation of 20 percent 
for residuals of cold injury of the right foot is granted 
from January 12, 1998, subject to the regulations governing 
the payment of monetary awards.

Entitlement to an initial increased evaluation of 20 percent 
for residuals of cold injury of the left foot is granted from 
January 12, 1998, subject to the regulations governing the 
payment of monetary awards.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



